Case 6:20-cv-00958-ADA Document 1-10 Filed 10/14/20 Page 1 of 15




                 Exhibit H
            Case 6:20-cv-00958-ADA Document 1-10 Filed 10/14/20 Page 2 of 15




Polar codes
Develop an intuitive understanding of polar codes

           EventHelix
           Apr 22, 2019 · 8 min read




3GPP has selected polar codes as the error correcting code on the 5G NR control
channels. Polar codes are unique in the way they split the channel into good and bad
bit-channels. We will learn about the channel splitting by running experiments using
Linux tools awk and gnuplot. These experiments are based on a talk by Professor Emre
Telatar.

What do we mean by good and bad bit-channels? Consider a polar code where K
information bits are being sent in a block of N bits. Polar code encoding will polarize
the channel into reliable and unreliable bit-channels. The information bits will be
transmitted on the most reliable K bit-channels. The remaining N-K channels are
unreliable are usually set to 0 as they are not reliable for data transmission.


Gerrymandering
         Case 6:20-cv-00958-ADA Document 1-10 Filed 10/14/20 Page 3 of 15
What is this process of polarization? Consider the US practice of gerrymandering
illustrated in the following image:

    The rectangle on left depicts a population with 50% blue voters and 50% red
    voters.

    The middle rectangle represents an electoral district split the will still contain close
    to 50% blue and red voters in each district.

    The right rectangle shows a polarizing split that draws the electoral districts so as
    to make the bluer and redder.

Here we have polarized evenly distributed districts into districts that will reliably vote
blue or red.




                        Polarizing with Gerrymandering (Credit: Phys.org)



Channel Polarization
How can we polarize a data channel into extremal good and bad channels?

Let's look at two channels shown below. Both channels implement the transform W
that converts the input X to the output Y.
         Case 6:20-cv-00958-ADA Document 1-10 Filed 10/14/20 Page 4 of 15


                                  Two independent channels


Now consider two inputs U₁ and U₂ that feed into the X₁ and X₂ inputs. The
connections are as made as shown below.




This results in the network shown below. We will see later that this simple network
polarizes the output.




                Connecting the two-channel as shown above polarizes the output


Binary erasure channel
Now let’s define W before we proceed further. Let’s model W to the Binary Erasure
Channel (BEC). BEC is defined as:

   X is unsuccessfully decoded with a probability p. In the BEC, the bit is erased, so
   the receiver is able to detect that a bit has been lost.

   X is successfully decoded into Y with a probability 1-p.

Now let’s analyze the network we discussed above in terms of two bit-channels:

   W⁻ : U₁ → (Y₁, Y₂)

   W⁺ : U₂ →(Y₁, Y₂)
          Case 6:20-cv-00958-ADA Document 1-10 Filed 10/14/20 Page 5 of 15
W⁻: U₁ → (Y₁, Y₂)
The W⁻ channel tries to reconstruct the input received on the U₁ channel. The
following possibilities exist when the W channel is modeled as a BEC:

    Both channels are successfully decoded — probability (1-p)²

    The first channel is erased but the second one is decoded successfully —
    probability p(1-p)

    The first channel is decoded successfully but the second channel is erased —
    probability (1-p)p

    Both channels are erased — probability p²




                                    Polarizing channel set


These possibilities are summarized below:




Here U₁ can be successfully decoded only in the first case as U₁ can be extracted from
U₁⊕U₂ as U₂ was also decoded successfully. All other cases represent decode failure as
it is not possible to extract U₁.

We have created a W⁻ with the following characteristics:
         Case 6:20-cv-00958-ADA Document 1-10 Filed 10/14/20 Page 6 of 15
   U₁ is successfully decoded with the probability (1-p)²

   U₁ decode fails with the probability of p(1-p) + (1-p)p + p² =2p-p²

Note here that we have managed to create a worse channel than the BEC. If the BEC
had a 30% chance or erasure:

   BEC Success probability is 0.7

   BEC Erasure probability is 0.3

For the W⁻ bit-channel:

   W⁻ success probability is (1.0-0.3)² = 0.7² = 0.49

   W⁻ erasure probability is 2*0.3–0.3² = 0.6–0.09 = 0.51

W⁺: U₂ →(Y₁, Y₂)
Now let's turn our attention to the W⁺ channel. The channel reconstructs the input
received on the U₂ channel. With a BEC channel, we have the following possibilities:

   Both channels are successfully decoded — probability (1-p)²

   The first channel is erased but the second one is decoded successfully —
   probability p(1-p)

   The first channel is decoded successfully but the second channel is erased —
   probability (1-p)p

   Both channels are erased — probability p²




                                    Polarizing channel set
         Case 6:20-cv-00958-ADA Document 1-10 Filed 10/14/20 Page 7 of 15
These possibilities are summarized below. :




Note: From the previous section we know that W⁻ is a worse channel that the BEC. If we
send a known value, this can help in improving the decode for the W⁺ channel. This is part
of our plan to polarize an OK channel into a good and bad bit-channels. We will send our
data bits on the good bit-channel and clamp the bad bit-channel to a known value.

Here U₂ can be successfully decoded in the first and second cases as U₂ was received
successfully. In the third case, U₂ can be extracted from U₁⊕U₂ as we have advance
knowledge of U₁. The last case represents a decode failure as it is not possible to
extract U₂.

We have created a W⁺ with the following characteristics:

    U₁ is successfully decoded with the probability (1-p)² + p(1-p) + (1-p)p = 1-p²

    U₁ decode fails with the probability of p²

Note here that we have managed to create a better channel than the BEC. If the BEC
had a 30% chance or erasure:

    BEC Success probability is 0.7

    BEC Erasure probability is 0.3

For the W⁺ bit-channel:

    W⁺ Success probability is 1.0–0.3² = 1–0.03= 0.91

    W⁺ Erasure probability is 0.3² = 0.09


Experimenting with polarization
          Case 6:20-cv-00958-ADA Document 1-10 Filed 10/14/20 Page 8 of 15
We saw above that when the polarizing transform was applied to a BEC with an
erasure probability of p, we ended up with two bit-channels:

     W⁺ with an erasure probability of p²

     W⁻ with an erasure probability of 2p-p² = p(2-p)

The results above clearly show that W⁺ has a lower erasure probability than W⁻. Since 0 ≤
p ≤ 1 it follows that p² ≤ p(2-p)

Now, let's run a little experiment to understand the power of the polarizing transform.

Note: You will need a Linux, macOS or Windows 10 based machine to run the experiment.
On Windows 10 you will need the Windows Subsystem for Linux (WSL). On all platforms,
you will be using awk and gnuplot.

polarize script file
In your favorite editor create the following script file that accepts an erasure
probability input as column 1      $1   and prints the erasure probability of the W⁺   p*p   and
W⁻   p*(2-p)   bit-channels. The file is named    polarize .




  awk '{p = $1; print p*p; print p*(2-p);}'



polarize once
We run the     polarize   script with the erasure probability of 0.3. The script returns the
erasure probability of W⁺ (0.09) and W⁻ (0.51).


  $ chmod +x ./polarize
  $ echo 0.3 | ./polarize
  0.09
  0.51



The polarize script can be visualized as shown below.
         Case 6:20-cv-00958-ADA Document 1-10 Filed 10/14/20 Page 9 of 15




                             Visualization of the “polarize” script


polarize twice
We have built a polarizing building block that takes two OK bit-channels and
procedures a good (W⁺) and bad (W⁻) bit-channel. Let’s cascade this building block as
shown below.




                                   A four-channel polarizer


The cascade results in the following channels:

   W⁻ ⁻: V₁ → Y₁Y₂Y₃Y₄

   W⁻ ⁺: V₂ → Y₁Y₂Y₃Y₄V₁

   W⁺ ⁻: V₃ → Y₁Y₂U₁Y₃Y₄U₃

   W⁺ ⁺: V₄ → Y₁Y₂U₁Y₃Y₄U₃V₃
          Case 6:20-cv-00958-ADA Document 1-10 Filed 10/14/20 Page 10 of 15
We can represent this cascade structure by just invoking the polarize script as shown
below:


  $ echo 0.3 | ./polarize | ./polarize
  0.0081
  0.1719
  0.2601
  0.7599



The cascade of two polarize script calls is visualized below. Here we that the original
channel with erasure probability 0.3 got converted into two bit-channels of erasure
probability 0.09 and 0.51. Each of these outputs is further fed into the next polarize
script. The awk script operates on the two rows and we get the final four bit-channels.

The four bit-channels have been colored to show the impact of the two-step
polarization. We have produced a spectrum of bit-channels: great, good, bad and ugly.




 Visualization of a cascade of two “polarize” scripts. We see in the nal output the polarization into good
                                (green) and bad channels (orange and red)


polarize four times
We can extend this further with a polarize4 script that just piping the polarize script
four times.

polarize4 file



  ./polarize | ./polarize | ./polarize | ./polarize
           Case 6:20-cv-00958-ADA Document 1-10 Filed 10/14/20 Page 11 of 15
Piping in the erasure probability of 0.3 via polarize4 produces a total of 16 bit-
channels. We sort the output to clearly see the great channels we have produced in this
process.


  $ echo 0.3 | ./polarize4 | sort -g
  4.30467e-09
  0.000131216
  0.000260319
  0.000873179
  0.00457679
  0.0320085
  0.058226
  0.0987531
  0.130727
  0.2048
  0.333446
  0.529747
  0.700296
  0.82145
  0.888027
  0.996677



plot

Let’s save the output in a file…


  $ echo 0.3 | ./polarize4 | sort -g > 4level



…and then plot it using gnuplot.


  $ gnuplot
  gnuplot> plot "4level"



The output plot clearly shows the results of the four-level polarization. The good bit-
channels are shown with an erasure probability that is close to 0. There is no free
lunch, so we do end up with some really bad channels with erasure probability that is
close to 1.
          Case 6:20-cv-00958-ADA Document 1-10 Filed 10/14/20 Page 12 of 15




A plot of channels (X-axis) ordered by erasure probability (Y-axis) with a 4-level polarization. Polarization
                has resulted in 16 bit-channels. Channels 1 to 4 are practically error-free.


8-level polarization
At an 8-level polarization, we get a total of 256 bit-channels. We are getting to a point
where 70% of bit-channels are great and 30% of the bit-channels are bad.


  $ echo 0.3 | ./polarize4 | ./polarize4 | sort -g > 8level
          Case 6:20-cv-00958-ADA Document 1-10 Filed 10/14/20 Page 13 of 15
 8-level “polarization” results in 256 bit-channels. The polarization has resulted in ~70% of the channels
                                      being great for data transmission.


12-level polarization
The 12-level we see even sharper polarization. The plotline from good channels to bad
channels is tending to be vertical, this means that most channels have moved to the
extremes: great and ugly.


  echo 0.3 | ./polarize4 | ./polarize4| ./polarize4 | sort -g >
  12level




              A 12-level polarize further solidi es the 70% great and 30% bad channel split


16-level polarization
We combine the polarize4 scripts into a 16 level script.

polarize16 file


  ./polarize4 | ./polarize4 | ./polarize4 | ./polarize4
          Case 6:20-cv-00958-ADA Document 1-10 Filed 10/14/20 Page 14 of 15
Running the 16-level runs shows a very high level of polarization. We have 70% great
channels with close to 0 erasure probability. 30% of the channels are complete duds
with an erasure probability of 1.


  $ echo 0.3 | ./polarize16 | sort -g > 16level




A 16-level polarization of a BEC with 30% erasure probability has created a set of bit-channels where 70%
         of the channels are virtually error-free. The remaining 30% of the channels are terrible.



Learn more
Most of the material presented above is based on the excellent presentation on polar
codes from Professor Emre Telatar.
       Case 6:20-cv-00958-ADA Document 1-10 Filed 10/14/20 Page 15 of 15




5g   Polarization   Polar Codes   Signal Processing




                                                      About Help Legal


          Get the Medium app
